UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-2104



ELIZABETH KIRBY, Individually and as Personal
Representative for the Estate of Damion Ashley
Heard, deceased, for the benefit of Damion
Harley Heard,

                                                 Plaintiff - Appellant,
             and


PENNY BRADFORD; DAMION HARLEY HEARD,

                                                             Plaintiffs,


             versus


NATIONAL CRANE CORPORATION, a Grove Worldwide
Company,

                                                  Defendant - Appellee,
             and


HERTZ EQUIPMENT RENTAL, CORPORATION,

                                                              Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:04-cv-21943-MBS)


Submitted:    October 18, 2007               Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


M. Shane Lucado, Birmingham, Alabama, Anthony S.H. Catone, POPE &
BOWENS, Blythewood, South Carolina, for Appellant.    Timothy Lee
Orr, Robert W. Foster, Jr., NELSON, MULLINS, RILEY & SCARBOROUGH,
LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Elizabeth       Kirby,       individually        and     as      personal

representative for the Estate of Damion Ashley Heard, deceased, for

the benefit of Damion Harley Heard, appeals the district court’s

judgment   entered     pursuant    to    the     jury’s   verdict      in   favor   of

Defendant National Crane Corporation (“National Crane”) on Kirby’s

civil action.        Upon Heard’s untimely death as a result of being

struck by a crane manufactured by National Crane, Kirby brought

suit, asserting strict products liability and negligence claims.

After losing at trial, Kirby moved for a new trial.                    The district

court denied Kirby’s motion, and that denial forms another basis

for Kirby’s appeal.

           We have reviewed the record and find no reversible error.

Kirby’s arguments on appeal stem from her contention that the

district     court    improperly    permitted       National      Crane’s       expert

toxicologist to present undisclosed expert testimony regarding the

source of methamphetamine discovered in Heard’s bloodstream. The

challenged    testimony,    however,       had    no   bearing    on     the    jury’s

findings that there was no defect in National Crane’s manufacture

of the crane and that National Crane had not been negligent.

Accordingly, we affirm the district court’s judgment.                          We also

affirm the denial of Kirby’s motion for a new trial for the reasons

stated by the district court.           Kirby v. National Crane Corp., No.

1:04-cv-21943-MBS (D.S.C., Dec. 14, 2005 & Sept. 12, 2006).                         We


                                        - 3 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -